Citation Nr: 0723659	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-42 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an earlier effective date, prior to 
November 1, 2004, for payment of additional dependency 
benefits.  

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in April 2003 
and in January 2005, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

In April 2007, the veteran appeared at the RO and presented 
testimony in support of his claims before the undersigned 
Veterans Law Judge.  A transcript of this testimony has been 
associated with the veteran's claims file.

The issue of entitlement to special monthly compensation by 
reason of being in need of regular aid and attendance or on 
account of being housebound is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During his April 2007 hearing, the veteran stated that he 
wished to withdraw his appeal of the issue of entitlement to 
an earlier effective date, prior to November 1, 2004, for 
payment of additional dependency benefits.  




CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim of entitlement to an earlier effective 
date, prior to November 1, 2004, for payment of additional 
dependency benefits. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).

At a hearing before the undersigned in April 2007, the 
veteran indicated that he wished to withdraw his Board appeal 
as to the issue of entitlement to an earlier effective date, 
prior to November 1, 2004, for payment of additional 
dependency benefits.  A transcript of that hearing is of 
record.  Because the transcript of the hearing serves to 
reduce the appellant's withdrawal of this issue to writing, 
this matter is no longer before the Board for review as there 
remains no allegations of errors of fact or law for appellate 
consideration. 38 U.S.C.A. § 7105(d)(5) (West 2002); see 38 
C.F.R. § 20.204(b) (2005); cf. Tomlin v. Brown, 5 Vet. App. 
355 (1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that notice of disagreement be in writing as of 
date of certification of transcript).  Accordingly, this 
issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. The veteran has withdrawn this 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.


ORDER

The appeal as to the issue of entitlement to an earlier 
effective date, prior to November 1, 2004, for payment of 
additional dependency benefits is dismissed. 


REMAND

The veteran is seeking entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or based on being housebound.  The veteran is currently 
service-connected for back strain and for residuals of 
fractures to the metacarpal of the little finger, right hand.  
The combined disability evaluation assigned to these 
conditions is 0 percent, effective from February 1975.

The question presented is whether these service-connected 
disabilities, taken together but without consideration of the 
veteran's non-service-connected disabilities, result in his 
being in need of aid and attendance, or result in his being 
housebound.  

At his hearing before the Board, the veteran testified that 
he is frequently unable to get out of bed on his own due to 
his service-connected back condition.  He further testified 
that he is unable to shower without assistance, because he 
can not lift his legs due to his back condition.  He also 
indicated that he is unable to get dressed, urinate or 
defecate without the assistance of another.  He testified 
that although he currently lives alone, he could not do so 
were it not for the daily assistance provided by his family 
members and neighbors.  

The veteran's testimony indicates that his overall physical 
condition has worsened significantly since he last underwent 
a VA examination for aid and attendance in July 2004.  
Moreover, at the hearing, the veteran has submitted a medical 
treatment report, dated in October 2006, which noted that he 
has problems ambulating, in part, due to his chronic back 
pain.

Under these circumstances, the Board finds that the RO should 
attempt, with the assistance of the veteran, to update his 
post service treatment records and provide him with a new VA 
medical examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for his service-connected back strain 
and residuals of fracture to the 
metacarpal of the little finger, right 
hand, since January 2004.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  After the above is complete, the RO 
must afford the veteran an aid and 
attendance or housebound examination.  
The claims folder must be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
each of his service-connected disorders.  
In this regard, the examiner must 
differentiate between the adverse 
symptomatology caused by the service-
connected disorders and other 
nonservice-connected disorders.  If 
differentiation is not possible the 
examiner should state 
so.  In considering whether the veteran 
is housebound or in need of aid and 
attendance the examiner may only 
consider the impact of the service-
connected disabilities.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


